In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00153-CR
        ______________________________


        STEPHANIE KAY BELLS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Sixth Judicial District Court
               Lamar County, Texas
               Trial Court No. 22485




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                       MEMORANDUM OPINION

        In a single proceeding, Stephanie Kay Bells pled true to a motion to revoke community

supervision; guilty to possession with intent to deliver cocaine, one gram or more but less than four

grams (TEX. HEALTH & SAFETY CODE ANN. § 481.112(c) (Vernon 2010)); and guilty to possession

of marihuana, five pounds or less but more than four ounces (TEX. HEALTH & SAFETY CODE ANN.

§ 481.121(b)(3) (Vernon 2010)).1 This instant appeal addresses the trial court’s judgment on the

motion to revoke community supervision; the trial court revoked Bells’ supervision and sentenced

her to twenty months’ incarceration in a state jail facility. We affirm the trial court’s judgment.

        Bells presents this Court with one brief addressing her three sentences. The brief alleges

her trial counsel rendered ineffective assistance of counsel. Bells complains her trial counsel, in

his questioning of a State’s witness, opened the door to testimony about drug trafficking for which

Bells had never been arrested or charged. The State did not broach this subject with its witness

Leigh Foreman, a Paris Police Department investigator. Only under questioning from Bells’ trial

attorney did Foreman describe an investigation resulting in indictments against thirty-three other

individuals. In that investigation, Foreman learned that on about five occasions, Bells had driven

from Dallas to Paris carrying a total of about five pounds of cocaine. Foreman said that

investigation was focused on the parties who actually sold the drugs, and as a result, Bells was not


1
 Respectively, these cases were trial court cause numbers 22485, 23758, and 23639. The appeal of trial court cause
number 22485 bears this Court’s cause number of 06-10-00153-CR, the instant case. Trial court cause number 23758
bears this Court’s cause number 06-10-00154,CR; and trial court cause number 23639 bears this Court’s cause number
06-10-00155-CR.

                                                        2
arrested or charged.

Standard of Review, Ineffective Assistance of Counsel

       Ineffective assistance of counsel claims are evaluated under the two-part test formulated by

the United States Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984), requiring a

showing of both deficient performance and prejudice. Id. at 689; Thompson v. State, 9 S.W.3d
808, 812 (Tex. Crim. App. 1999); Fox v. State, 175 S.W.3d 475, 485 (Tex. App.—Texarkana

2005, pet. ref’d). Ineffective assistance of counsel claims cannot ―be built on retrospective

speculation,‖ but must be firmly rooted in the record, with the record itself affirmatively

demonstrating the alleged ineffectiveness. Bone v. State, 77 S.W.3d 828, 835 (Tex. Crim. App.

2002). First, Bells must show that her counsel’s representation fell below an objective standard

of reasonableness. Fox, 175 S.W.3d at 485 (citing Tong v. State, 25 S.W.3d 707, 712 (Tex. Crim.

App. 2000)). We indulge a strong presumption that counsel’s conduct falls within the wide range

of reasonable, professional assistance and was motivated by sound trial strategy. See Jackson v.

State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994). ―If counsel’s reasons for his conduct do not

appear in the record and there is at least the possibility that the conduct could have been legitimate

trial strategy, we will defer to counsel’s decisions and deny relief on an ineffective assistance

claim on direct appeal.‖ Ortiz v. State, 93 S.W.3d 79, 88–89 (Tex. Crim. App. 2002).

       Under normal circumstances, the record on direct appeal will not be sufficient to show that

counsel’s representation was so deficient and so lacking in tactical or strategic decision making as



                                                  3
to overcome the presumption that counsel’s conduct was reasonable and professional. Mallett v.

State, 65 S.W.3d 59, 63 (Tex. Crim. App. 2001); Fuller v. State, 224 S.W.3d 823, 828–29 (Tex.

App.—Texarkana 2007, no pet.). In addressing this reality, the Texas Court of Criminal Appeals

has explained that appellate courts can rarely decide the issue of ineffective assistance of counsel

because the record almost never speaks to the strategic reasons that trial counsel may have

considered. The proper procedure for raising this claim is therefore almost always by application

for writ of habeas corpus. Freeman v. State, 125 S.W.3d 505, 511 (Tex. Crim. App. 2003);

Aldrich v. State, 104 S.W.3d 890, 896 (Tex. Crim. App. 2003). A record may also be developed

at a hearing on a motion for new trial. Batiste v. State, 217 S.W.3d 74, 83 (Tex. App.—Houston

[1st Dist.] 2006, no pet.). Only when ―counsel’s ineffectiveness is so apparent from the record‖

will an appellant prevail on direct appeal absent a hearing on a motion for new trial asserting an

ineffective assistance of counsel claim. Freeman, 125 S.W.3d at 506–07.

       The second Strickland prong requires a showing that the deficient performance prejudiced

the defense to the degree that there is a reasonable probability that, but for the attorney’s

deficiency, the result of the trial would have been different. Strickland, 466 U.S. at 689; Tong, 25
S.W.3d at 712. Failure to satisfy either part of the Strickland test is fatal. Ex parte Martinez, 195
S.W.3d 713, 730 (Tex. Crim. App. 2006). It is not necessary to conduct the Strickland analysis in

any particular order; if an appellant cannot demonstrate sufficient prejudice, a court may dispose

of the claim on that ground. Strickland, 466 U.S. 697; Hagens v. State, 979 S.W.2d 788, 793–94



                                                 4
(Tex. App.—Houston [14th Dist.] 1998, pet. ref’d); Gamboa v. State, 822 S.W.2d 328, 330 (Tex.

App.—Beaumont 1992, pet. ref’d).


Bells Fails the Strickland Test

        In the instant case, there is no post-trial record of trial counsel’s reasons for engaging in the

questioning described above. Some idea of the trial strategy is gleaned from counsel’s closing

argument: the attorney’s first statement in closing argument was that Bells had not ―hid from her

past background or past history.‖ Bells’ own testimony emphasized how she was trying to better

herself with college classes; she also explained that while she had a history of criminal

convictions,2 she was a different person now who would seek help from her family. This is some

indication of a reasonable trial strategy for a punishment hearing addressing three felony

convictions. Without some record illuminating counsel’s strategic reasons for his questioning of

witnesses, we find nothing in the record to overcome the presumption of reasonable professional

assistance by the trial attorney.

        Notwithstanding the lack of any evidence of deficient performance, Bells has failed to

show the outcome of the proceedings would likely have been different. The instant cause number

reflects a judgment by the trial court revoking Bells’ community supervision for the state jail

offense of fraudulent use or possession of identifying information. See TEX. PENAL CODE ANN.


2
 At the beginning of the hearing, evidence of six prior convictions—one felony and five misdemeanors—was
introduced without objection from Bells. In at least two of those cases, she was initially placed on some form of
community supervision, her supervision was eventually revoked.

                                                       5
§ 32.51 (Vernon Supp. 2010).             When Bells pled guilty to that charge and was placed on

community supervision, she was sentenced to two years in a state jail facility and the sentence was

suspended for five years. Upon revoking her supervision, the trial court could have sentenced

Bells to two years’ confinement; instead, he sentenced her to twenty months. We cannot see how

Bells could claim to have been prejudiced by counsel’s representation where she received a lower

sentence than bargained for a year earlier.

        Bells is further hampered in that her appellate brief claims evidence of harm suffered from

counsel’s alleged deficient performance lies in her sentence of five years for the two companion

cases. As mentioned above, as well as pleading true to the motion to revoke community

supervision in the instant cause, Bells pled guilty to second degree possession with intent to deliver

cocaine in a drug-free zone, and third degree possession of marihuana in a drug-free zone.3 She

was sentenced to five years’ incarceration on each of those cases, and the trial court directed all

three sentences to run concurrently. Bells’ appellate argument is that if not for trial counsel’s

causing the introduction of testimony about her earlier uncharged trafficking activities, she might

have been sentenced to two years’ confinement. Such arguments are not relevant to the instant

case, where her maximum sentence was two years, and yet, she received a lesser sentence.




3
 Each of those cases has particular circumstances relevant to the charges addressed in our respective cases, cause
numbers 06-10-00154-CR and 06-10-00155-CR. We invite the reader to see our opinions in those cases issued on
even date herewith.

                                                        6
       We find Bells has failed to meet the requirements of Strickland. We overrule her point of

error and affirm the trial court’s judgment and sentence.



                                                     Jack Carter
                                                     Justice

Date Submitted:       February 8, 2011
Date Decided:         February 23, 2011

Do Not Publish




                                                7